Citation Nr: 1429507	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decreased the Veteran's 20 percent disability evaluation to 0 percent, effective November 1, 2007.

The Veteran requested a hearing on his June 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  He withdrew his request in August 2008.

In July 2012, the Board denied the Veteran's claim of restoration of his disability evaluation to 20 percent.  However, because the Veteran claimed that his hearing has continued to worsen, the Board remanded the claim for an additional VA examination. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level III hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with a notification letters in June 2006 and 2008 that fully addressed all notice elements.  Together, these letters informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded multiple VA audiological examinations, most recently in October 2012 pursuant to the July 2012 Board remand.  The October 2012 examiner considered the contentions of the Veteran, examined the Veteran, and provided findings sufficient to apply the pertinent rating criteria.  The examination is thus adequate and complies with the Remand.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2013).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends that his bilateral hearing loss has progressively increased.

A July 2008 private audiogram revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
80
90
LEFT
55
80
95
110

The average decibel loss was 63.75 in the right ear and 85 in the left ear.  However, speech recognition scores were not included.  Pursuant to 38 C.F.R. § 4.85(a) and (c), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The examiner did not note any of the aforementioned exceptions; therefore, the private audiogram is insufficient for rating purposes.

VA audiology examination in January 2012 revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
80
90
LEFT
40
50
75
95

The average decibel loss was 64 in the right ear and 65 in the left ear.  Speech recognition scores were 100% on the right ear and 88% in the left ear.  This translates to Level II hearing loss in the right ear and Level III hearing loss in the left ear, which warrants a noncompensable evaluation under Diagnostic Code (DC) 6100.

VA audiology examination in October 2012 revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
80
90
LEFT
45
55
80
100

The average decibel loss was 60 in the right ear and 70 in the left ear.  Speech recognition scores were 94% in the right ear and 88% in the left ear.  This translates to Level II hearing loss in the right ear and level III hearing loss in the left ear, which warrants a noncompensable evaluation under DC 6100.

Both the January 2012 and October 2012 VA audiometric test results generate a noncompensable evaluation.  Moreover, the Veteran's test scores do not demonstrate an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Accordingly, the Board finds that entitlement to a compensable rating for bilateral hearing loss is not warranted.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran stated on January 2012 VA examination that, without hearing aids, he has to turn the volume up on the TV.  On October 2012 VA examination, the Veteran stated that he has to play the TV at maximum levels even with his hearing aids.  Further, he sometimes doesn't understand words, and cannot wear his hearing aids all the time due to his ear infections.  The examiner noted that the functional ability of the Veteran's hearing impairment is mild.  However, due to his service-connected ear infections, he is unable to wear the hearing aids consistently due to discomfort and moisture build-up in the ear canal.  He would have difficulty hearing soft conversation in most situations, and would experience significant difficulty hearing and understanding speech in a noisy environment.  Due to his hearing loss, the Veteran requires additional visual cues of watching the speaker's face in order to communicate effectively.  It is felt that communicating over a telephone or intercom would therefore pose a difficult listening situation as well.

The challenges associated with the Veteran's hearing loss described above are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment described by the Veteran does not establish entitlement to a higher rating absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered whether the Veteran should be provided an extraschedular rating per 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. 
§ 4.85.  Further, usage of hearing aids and difficulty hearing soft conversation are contemplated by the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, supra. However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


